 Case 4:18-cv-00500-JM Document 370 Filed 04/09/21 Page 1 of 6




                          Case No. 4:18-cv-00500-JM

Style: ZEST LABS, INC. and ECOARK HOLDINGS, INC. v. WALMART INC.

                      EXHIBIT AND WITNESS LISTS

  for the Jury Trial held March 29, 2021, through April 9, 2021, in Little Rock,
        Arkansas, before United States District Judge James M. Moody Jr.
       Case 4:18-cv-00500-JM Document 370 Filed 04/09/21 Page 2 of 6



PLAINTIFFS' EXHIBITS RECEIVED DURING TRIAL
3/29/2021   3/30/2021   3/31/2021   4/1/2021   4/2/2021   4/5/2021   4/6/2021   4/7/2021   4/8/2021
                317        1172       1301       1777        412       1367        250         47
                417        1173       619A       1785       1187        398        306        872
                102         320       1252        340        761        205        318        203
               1241                                          762        715        112        212
               1717                                          166        270         98        213
                598                                                     399         91        209
                329                                                                100         97
               1409                                                                 93        210
               1674                                                                123        211
               1715                                                                           239
               1719                                                                          323A
               1721                                                                           206
                343
                801
               1150
               1185
               1187
                67
                640
                190
               1249
                55
               1383
                418
                636
                325
               1191
                316
                358
               1293
               1294
               1468
                402
                414
                629
                161
                308
               1443
                903
               1263
               1264
                335
                997
                52
              374-A
                416
                92
            Case 4:18-cv-00500-JM Document 370 Filed 04/09/21 Page 3 of 6




DEFENDANT'S EXHIBITS RECEIVED DURING TRIAL
3/30/2021   3/31/2021   4/1/2021   4/2/2021   4/5/2021    4/6/2021   4/7/2021   4/8/2021
   45          743        181         80        641          330       296         450
  1002         394        432        468        387           41       248         132
   93          762                   147        215           42       680         240
               160                              619          550       249         22
               123                              781          217       246         182
               193                              216          358       676        597R
               763                              769          714       640        715R
               443                              642          444       713        759R
               183                                           581       424
               205                                       part)         333
               293                                          338        791
               98                                                      385
               99                                                      388
               157                                                     618
               95                                                      620
               39                                                      621
               97                                                      780
               183                                                     623
                5                                                      626
               750                                                     315
               335
               40
               185
               214
               68
               58
               732
               771
               751
               775
               184
               749
               776
               766
                 Case 4:18-cv-00500-JM Document 370 Filed 04/09/21 Page 4 of 6



COURT EXHIBITS and PLAINTIFFS' EXHIBITS RECEIVED FROM
DEPOSITIONS
         COURT           FORAN   RANKIN    MUSANI    GAUKLER      THORPE         CHERIAN
            A              111     380      179        424          81             133
           2095            113     381      181        249          67             149
     1 - Foran Depo        249              182        425                         159
    2 - Rankin Depo        264              183        418                         161
    3 - Musani Depo        320              184                                    162
   4 - Gaukler Depo        325               55                                    165
    5 - Thorpe Depo        326               56                                    166
   6 - Cherian Depo        329               52                                    167
    7 - Durgin Depo        330                                                     168
     8 - Reece Depo        332                                                     169
 21 - WM Proffer Inst.     333                                                     171
21A - WM Proffer Inst.     334                                                     172
   22A- Zest Proffer       335                                                     173
   22B - Zest Proffer      336                                                     174
   22C - Zest Proffer      337                                                     175
    23 - Zest Proffer      340
                           341
                     Case 4:18-cv-00500-JM Document 370 Filed 04/09/21 Page 5 of 6


AO 187 (Rev. 7/87) Exhibit and Witness List




                                       United States District Court
                                                    Eastern District of Arkansas
ZEST LABS, INC., et al.                                WALMART INC. f/k/a                                   WITNESS LIST
                                               V.      WAL-MART STORES, INC.                              CASE NUMBER: 4:18-CV-00500-JM

PRESIDING JUDGE                                             PLAINTIFF'S ATTORNEY                                     DEFENDANT'S ATTORNEY
James M. Moody
TRIAL DATE(S)                                               COURT REPORTER                                           COURTROOM DEPUTY
March 29, 2021                                             Karen Dellinger                                           Kacie Glenn
 PLF.   DEF.        DATE.
                                   MARKED ADMITTED                                        DESCRIPTION OF WITNESSES
 NO.    NO.       OFFERED


                                                           PLAINTIFFS' WITNESSES

1              3/29/2021                      X            Peter Mehring

2              4/1/2021                       X             Greg Foran (by deposition)

3              4/1/2021                       X            Aubree Rankin (by deposition)

4              4/1/2021                       X            Parvez Musani (by deposition)

5              4/1/2021                       X            Gary Gaukler (by deposition)

6              4/2/2021                       X             Randy May

7              4/2/2021                       X            Troy Richards

8              4/2/2021                       X             Jeffrey Thorpe (by deposition)

9              4/5/2021                       X             Mark Lanning

10             4/5/2021                       X            Nikhil Cherian (by deposition)

11             4/6/2021                       X            Diane Beckles (by Teams)

12             4/6/2021                       X            Stephen Becker




include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                               Page 1 of    Pages
                     Case 4:18-cv-00500-JM Document 370 Filed 04/09/21 Page 6 of 6


AO 187 (Rev. 7/87) Exhibit and Witness List




                                       United States District Court
                                                    Eastern District of Arkansas
ZEST LABS, INC., et al.                                WALMART INC. f/k/a                                   WITNESS LIST
                                               V.      WAL-MART STORES, INC.                              CASE NUMBER: 4:18-CV-00500-JM

PRESIDING JUDGE                                             PLAINTIFF'S ATTORNEY                                     DEFENDANT'S ATTORNEY
James M. Moody
TRIAL DATE(S)                                               COURT REPORTER                                           COURTROOM DEPUTY
March 29, 2021                                             Karen Dellinger                                           Kacie Glenn
 PLF.   DEF.        DATE.
                                   MARKED ADMITTED                                        DESCRIPTION OF WITNESSES
 NO.    NO.       OFFERED


                                                           DEFENDANT'S WITNESSES

        1      4/6/2021                       X            Craig Tilmon

        2      4/7/2021                       X             Joshua Bohling

        3      4/7/2021                       X            Ckristian Velez

        4      4/7/2021                       X            Denise Sharpe

        5      4/7/2021                       X            Catherine Hutt

        6      4/7/2021                       X             Scott Durgin (by deposition)

        7      4/7/2021                       X            Tom Reece (by deposition)

        8      4/8/2021                       X             David Dobkin

        9      4/8/2021                       X             Kelly Boyle




include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                               Page 1 of   1   Pages
